UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6772



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOSEPH ANTHONY WALKER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:02-cr-00522-DCN)


Submitted: August 31, 2006                 Decided: September 8, 2006


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Remanded by unpublished per curiam opinion.


Joseph Anthony Walker, Appellant Pro Se. Brent Alan Gray, OFFICE
OF THE UNTIED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Joseph Anthony Walker appeals the district court’s order

denying his motion to modify his sentence under 18 U.S.C. § 3582(c)

(2000).     In criminal cases, a defendant must file his notice of

appeal within ten days of the entry of judgment.        Fed. R. App. P.

4(b)(1)(A).        The district court, with or without a motion, may

grant an extension of time to file a notice of appeal of up to

thirty days upon a showing of excusable neglect or good cause.

Fed. R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353

(4th Cir. 1985).

            The district court entered judgment on March 31, 2006;

the ten-day appeal period expired on April 14, 2006.         Walker filed

a notice of appeal after the ten-day appeal period expired but

within the thirty-day excusable neglect period. Because the notice

of appeal was filed within the excusable neglect period, we remand

the case to the district court for the court to determine whether

Walker has shown excusable neglect or good cause warranting an

extension     of    the   ten-day   appeal   period.   The   record,   as

supplemented, will then be returned to this court for further

consideration.



                                                                REMANDED




                                    - 2 -